Title: To James Madison from Thomas Jefferson, 7 April 1793
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. Madison.Philadelphia Apr. 7. 93.
We may now I believe give full credit to the accounts that war is declared between France & England. The latter having ordered Chauvelin to retire within eight days, the former seemed to consider it as too unquestionable an evidence of an intention to go to war, to let the advantage slip of her own readiness, & the unreadiness of England. Hence I presume the first declaration from France. A British packet is arrived. But as yet we learn nothing more than that she confirms the accounts of war being declared. Genest not yet arrived. An impeachment is ordered here against Nicholson their Comptroller general, by a vote almost unanimous of the house of Representatives. There is little doubt I am told but that much mala fides will appear: but E. R. thinks he has barricaded himself within the fences of the law. There is a good deal of connection between his manœuvres & the accomodating spirit of the Treasury deptmt. of the US. so as to interest the impeachors not to spare the latter. Duer now threatens that, if he is not relieved by certain persons, he will lay open to the world such a scene of villainy as will strike it with astonishment. The papers I occasionally inclose you, be so good as to return, as they belong to my office. I move into the country tomorrow or next day. Adieu your’s affectionately.
